IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, : CASE NO. 3:18 CR 104
Plaintiff, : JUDGE WALTER H. RICE
v.
SANDY GREEN,
Defendant.
AGREED ORDER

This matter comes before this Honorable Court upon the Government’s request for

restitution on behalf of:

1. Jerry Berkemeyer (owner of Victim Business A as described in the Plea Agreement (R.
21)),
2. David L. Craynon (owner of Victim Business B as described in the Plea Agreement (R.

21)), and

3. River Valley Credit Union, 505 Earl Blvd., Miamisburg, Ohio 45342.

The Defendant Sandy Green plead guilty to a two-count Information charging her with
“Wire Fraud,” in violation of 18 U.S.C. § 1343.

The United States and the Defendant Sandy Green have agreed that the Court will impose
restitution for the offenses of conviction in this case. There is no dispute between the parties that
the Defendant Sandy Green is responsible for restitution for her offenses with regard to the three

above-listed victims, in that she unlawfully stole money belonging to these three victims.

 

 

 
IT IS THEREFORE AGREED by the parties that Defendant Sandy Green agrees to pay
$101,178.99 as restitution for victim Jerry Berkemeyer.

IT IS THEREFORE AGREED by the parties that Defendant Sandy Green agrees to pay
$70,150.08 as restitution for victim David L. Craynon.

IT IS THEREFORE AGREED by the parties that Defendant Sandy Green agrees to pay
$1,766.04 as restitution for victim River Valley Credit Union.

THUSLY, IT IS FURTHER AGREED by the parties that Defendant Sandy Green agrees
to pay a total restitution amount of $173,095.11.

Restitution shall be paid to the Clerk of the United States District Court for the Southern
District of Ohio. Specific payment details will be set forth in detail in the Judgment and
Commitment Order.

IT IS SO ORDERED.

_USapse Gar
JUDGE WALTER H. RICE
UNITED STATES DISTRICT COURT

 

 

 

 

F-3-(9
Date
REVIEWED AND AGREED TO BY:
BENJAMIN C. GLASSMAN
UNITED STATES ATTORNEY
BIZBs 2019
SaMbeHarden” Date

 

Assistant United States Attorney

andy Gre&n Date

Defendant

Ce — i i
Christopher A. Deal, Esq. Date

Counsel for Defendant Sandy Green

 

 
